Citation Nr: 1518454	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-18 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the Veteran's income is excessive for the purpose of payment of Department of Veterans Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:  Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 administrative decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim for VA nonservice-connected pension benefits on the basis that his countable income exceeded the maximum annual disability pension limit set by law.  Subsequently, the claims file was transferred to the Roanoke, Virginia VARO, so that the Veteran could testify there at a video conference hearing in December 2014, which was conducted by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The issue of entitlement to VA nonservice-connected pension benefits was raised in a December 2014 statement of the Veteran and during the Board hearing in December 2014 (see Transcript, pp. 13-14), when it was asserted that the family's circumstances had recently changed, due to a substantial increase in medical expenses after a cancer diagnosis.  In other words, it appears that the Veteran may be reapplying for pension benefits based on current income and expense information.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Prior to the promulgation of a decision in the matter, the Board through the Roanoke RO received written notification from the Veteran, dated in December 2014, expressing his intent to withdraw his appeal pertaining to whether his income was excessive for the purpose of payment of VA nonservice-connected pension benefits; there is no question of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

Regarding the claim of whether the Veteran's income is excessive for the purpose of payment of VA nonservice-connected pension benefits, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claim, discussion of the impact of the VCAA is not necessary in light of the expression of the Veteran's intent to withdraw his appeal in the matter.  

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a written statement received by the Roanoke RO in December 2014 (after the Board hearing had been conducted in December 2014) and then forwarded to the Board, the Veteran indicated that it was his intent to withdraw the issue on appeal ("Please discontinue appeal for monthly benefits.").  The sole issue on appeal pertains to whether his income was excessive for the purpose of payment of VA nonservice-connected pension benefits.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.  


ORDER

The appeal pertaining to whether the Veteran's income is excessive for the purpose of payment of VA nonservice-connected pension benefits is dismissed.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


